United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1851
Issued: July 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2011 appellant, through her attorney, filed a timely appeal from a June 27,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue on appeal is whether OWCP properly terminated appellant’s compensation and
medical benefits effective November 16, 2010.
FACTUAL HISTORY
On May 20, 2009 appellant, then a 51-year-old rural carrier, injured her neck and back
when a missing step caused her to fall while delivering mail. She stopped work on the date of
the injury. In May 22, 2009 emergency room records, Dr. Vibha P. Gambhir, Board-certified in
emergency medicine, noted treating appellant for neck and back pain. In a June 23, 2009 report,
1

5 U.S.C. § 8101 et seq.

Dr. James T. Guille, a Board-certified orthopedic surgeon and treating physician, noted her
history of injury. He examined appellant and diagnosed sprain/strain of the lumbar and cervical
spine and a herniated disc. Dr. Guille recommended a magnetic resonance imaging (MRI) scan.
A June 27, 2009 MRI scan of the cervical and lumbar spine, read by Dr. Robert Shaw, a Boardcertified diagnostic radiologist, revealed discogenic and degenerative changes. OWCP accepted
the claim for sprain of the neck and back, lumbar region and paid appellant compensation for
injury-related disability for work.
Appellant began receiving treatment from Dr. Jeffrey Citara, a Board-certified
physiatrist. In a January 18, 2010 report, Dr. Citara diagnosed right anterior pelvic rotation
dysfunction, right sacroiliac joint dysfunction and mild right piriformis syndrome. He noted that
the pelvic rotation dysfunction was most likely the mechanical cause of appellant’s sacroiliac
joint pain, which was her most prevalent pain. Dr. Citara indicated that she was capable of light
duty and provided a 10-pound lifting restriction and indicated that she could not kneel, crawl,
squat or climb. In a February 15, 2010 report, he repeated his diagnoses and recommended
therapy and a fluoroscopic guided sacroiliac joint injection. In an April 26, 2010 report,
Dr. Citara advised that appellant continue with her light-duty restrictions and discharged her.
The employing establishment was unable to accommodate appellant’s restrictions.
On August 19, 2010 OWCP requested that Dr. Citara provide clarification regarding
appellant’s current condition and her work restrictions.
On August 25, 2010 OWCP referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedic surgeon, for a second opinion examination.
In a September 14, 2010 report, Dr. Smith noted appellant’s history of injury and
treatment which included extensive physical therapy. He noted that the reports revealed that she
continued to have pain in her lower pelvic area around the sacroiliac (SI) joints and began seeing
Dr. Citara on January 18, 2010. Dr. Smith advised that appellant’s complaints at that time were
right low back and buttock pain and he diagnosed anterior pelvic rotation dysfunction, SI joint
dysfunction and mild right piriformis syndrome. He explained that these conditions were outside
the scope of the accepted conditions for the incident and did not appear reasonably related to the
work event. Dr. Smith noted that MRI scans of the neck and back revealed age-related
degenerative disease but nothing of a post-traumatic nature. He also noted that there was no
evidence of acute fracture or dislocation. Dr. Smith noted that examination of the neck and back
revealed no finding of any spasm, atrophy, trigger points or deformity. He determined that
active range of motion of both of these areas was satisfactory without spasm or rigidity.
Neurologic examination was normal, the pelvis was level and no evidence of mal-rotation or
derangement of the sacroiliac joints was found. Dr. Smith opined that the accepted conditions of
soft tissue sprain of the neck and back related to the work injury had resolved. He found that his
examination showed no evidence of any residual from the accepted conditions. Dr. Smith
advised that on Dr. Citara’s most recent examination, he offered diagnoses not related to the
work injury. He opined that, “given the benign nature of the examination at this point and the
lack of any identifiable ongoing pathology related to the accepted conditions from the May, 20,
2009 incident [appellant] is clearly at maximum medical improvement, requires no further
treatment or testing and could return to regular duty with the [employing establishment] as a
rural letter carrier.”

2

On October 6, 2010 a copy of Dr. Smith’s second opinion report was forwarded to
Dr. Citara, for review.
On October 12, 2010 OWCP issued a notice of proposed termination of compensation. It
proposed to terminate appellant’s compensation and medical benefits on the basis that the weight
of the medical evidence, as represented by the report of Dr. Smith, established that the residuals
of the work injury of March 20, 2009 had ceased.
In a letter dated November 9, 2010, appellant disagreed with the proposed termination
and enclosed a November 3, 2010 report from Dr. Citara. In his report, Dr. Citara noted that he
last saw her on March 29, 2010. He explained that he placed appellant on permanent light duty
as he did not believe that she could continue the repetitive work of a mail carrier with her
continued condition. Dr. Citara noted that she related that she was seen by Dr. Smith for a
second opinion examination on September 14, 2010 and that he did not actually examine her and
only saw her for a few minutes. He advised that Dr. Smith was of the opinion that the sacroiliac
joint dysfunction was outside the scope of appellant’s accepted conditions. Dr. Citara noted that
appellant’s past medical history remained the same as she continued to suffer from pain in the
right buttock and lower lumbar region. He diagnosed right sacroiliac joint dysfunction and right
anterior pelvic rotation joint dysfunction. Dr. Citara noted that, prior to seeing him, appellant
was initially diagnosed with a lumbar sprain/strain. He opined that “clearly from the mechanism
of her injury from a fall it actually resulted more of a sacroiliac joint dysfunction than a lumbar
sprain. This was where [appellant’s] pain had always been since the day of her injury and it
much more correlated with the mechanism of her injury than just the lumbar strain/sprain.”
Dr. Citara explained that this was a more definitive diagnosis and was “clearly with the given
accepted diagnosis.” He disagreed with the findings of Dr. Smith as appellant’s “pain has
always been constant in the right sacroiliac joint each and every time that I have seen her over
five visits.” Dr. Citara explained that he thoroughly examined appellant as opposed to
Dr. Smith, who as indicated by appellant, did not physically examine her. He opined that, based
upon the mechanism of injury and the constant location of appellant’s pain, her correct diagnosis
was actually a right sacroiliac joint dysfunction and should be considered within the scope of a
lumbar strain/sprain injury. Dr. Citara recommended that she remain on light duty.
By decision dated November 16, 2010, OWCP terminated appellant’s medical and
wage-loss compensation benefits effective that date.
On December 9, 2010 appellant’s representative requested a telephonic hearing, which
was held on April 12, 2011. At the hearing, appellant alleged that Dr. Smith never touched her
back and he “never touched” her. Dr. Smith alleged that he tested reflex points with a small
hammer, but he did not have her stand up from the chair, nor did he take any measurements for
range of motion or atrophy. Appellant further alleged that he did not use his hands to conduct
any physical examination on her back or any part of her body. She further testified that she
continued to suffer from her injury and could no longer do things she used to do such as
gardening and walking her dogs.
By decision dated June 27, 2011, OWCP’s hearing representative affirmed the
November 16, 2010 decision.

3

LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment related condition which require further medical treatment.5
In assessing medical evidence, the weight of such evidence is determined by its
reliability, its probative value, and its convincing quality. The opportunity for and thoroughness
of examination, the accuracy and completeness of the physician’s knowledge of the facts and
medical history, the care of the analysis manifested, and the medical rationale expressed in
support of the physician’s opinion are facts which determine the weight to be given each
individual report.6
ANALYSIS
OWCP accepted that appellant sustained sprain of the neck, back and lumbar region. It
paid appropriate medical benefits and subsequently referred her to Dr. Smith, a Board-certified
orthopedic surgeon, for a second opinion. The Board finds that, when OWCP terminated
compensation benefits, the weight of the medical evidence rested with Dr. Smith, who submitted
a thorough medical opinion based upon a complete and accurate factual and medical history.
Dr. Smith performed a complete examination, reviewed the record and advised that appellant had
no continued disability from her accepted employment injury, was capable of performing his
usual employment and that further medical treatment was unnecessary.
In his September 14, 2010 report, Dr. Smith noted appellant’s history of injury and
treatment. He explained that she underwent extensive physical therapy and continued to have
pain in her lower pelvic area around the SI joints and began seeing Dr. Citara, who diagnosed
anterior pelvic rotation dysfunction, SI joint dysfunction and mild right piriformis syndrome.
However, Dr. Smith explained that these conditions were outside the scope of the accepted
conditions and did not appear reasonably related to the work injury. He supported his conclusion
by referring to the initial MRI scans of the neck and back, noting they revealed age-related
degenerative disease but nothing of a post-traumatic nature. There also was no evidence of acute
2

Lawrence D. Price, 47 ECAB 120 (1995).

3

Id.; see Patricia A. Keller, 45 ECAB 278 (1993).

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

See Connie Johns, 44 ECAB 560 (1993).

4

fracture or dislocation. Dr. Smith indicated that he examined appellant’s neck and back and
found no evidence of any spasm, atrophy, trigger points or deformity. He further advised that
active range of motion of both of these areas was satisfactory without spasm or rigidity, that the
neurologic examination was normal, the pelvis was level and there was no evidence of
derangement of the sacroiliac joints. Dr. Smith opined that the accepted conditions of soft tissue
sprain of the neck and back had resolved as there was no evidence of any residual from the
accepted conditions on examination. He opined that, “given the benign nature of the
examination at this point and the lack of any identifiable ongoing pathology related to the
accepted conditions from the May, 20, 2009 incident [appellant] is clearly at maximum medical
improvement, requires no further treatment or testing and could return to regular duty with the
[employing establishment] as a rural letter carrier.”
In response to the proposed termination, appellant submitted a November 3, 2010 report
from Dr. Citara, who explained that he placed her on light duty and noted that she indicated that
Dr. Smith did not actually examine her. Dr. Citara explained that the sacroiliac joint dysfunction
was not outside the scope of her accepted conditions as appellant’s past medical history remained
the same as she continued to have right buttock and lower lumbar pain. He diagnosed right
sacroiliac joint dysfunction and right anterior pelvic rotation joint dysfunction. Dr. Citara opined
that, “clearly from the mechanism of [appellant’s] injury from a fall it actually resulted more of a
sacroiliac joint dysfunction than a lumbar sprain” as this was “where her pain had always been
since the day of her injury and it much more correlated with the mechanism of her injury than
just the lumbar strain/sprain.” He disagreed with Dr. Smith as appellant’s “pain has always been
constant in the right sacroiliac joint each and every time that I have seen her over five visits.”
Dr. Citara explained that he thoroughly examined appellant as opposed to Dr. Smith, who did not
physically examine her. He opined that based upon the mechanism of injury and the constant
location of her pain, that her correct diagnosis was actually a right sacroiliac joint dysfunction
and should be considered within the scope of a lumbar strain/sprain injury. The Board notes that
Dr. Citara’s report is insufficiently rationalized to support continuing disability or to create a
conflict with that of Dr. Smith.7 After the May 20, 2009 work injury, Dr. Citara did not examine
appellant until January 18, 2010 and did not explain how he arrived at his opinion in light of the
earlier diagnostic tests such as the June 27, 2009 MRI scan which revealed discogenic and
degenerative changes. Furthermore, he noted back in January 2010 that the pelvic rotation
dysfunction was most likely the mechanical cause of her sacroiliac joint pain; he did not provide
any explanation as to how the accepted neck and lumbar sprain encompassed other diagnosed
conditions.8 Dr. Citara’s report is also based on an inaccurate history as he discredited
Dr. Smith’s report based upon appellant’s allegations that Dr. Smith did not examine her.9 This

7

See 5 U.S.C. § 8123(a).

8

See Jaja K. Asaramo, 55 ECAB 200 (2004) (where an employee claims a condition not accepted or approved by
OWCP was due to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury).
9

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history have little probative value).

5

allegation is unsupported by the record as Dr. Smith’s report provides numerous findings and
observations on examination.10 Thus, this report is of diminished probative value.
Because Dr. Smith provided the only rationalized medical opinion of record addressing
whether appellant continued to have residuals of her accepted employment injury, his opinion
constitutes the weight of the medical evidence. The Board therefore finds that his report
establishes that appellant ceased to have any disability or condition causally related to her
employment injuries, thereby justifying OWCP’s termination of compensation benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof in terminating appellant’s
compensation benefits effective November 16, 2010.

10

Appellant also asserted at the April 12, 2011, hearing that Dr. Smith did not examine her although she also
acknowledged that he tested reflex points with a small hammer. As noted, a review of Dr. Smith’s report shows that
he examined appellant. There is no credible evidence to support that no examination took place. Mere allegations
of bias are not sufficient to establish the fact. See P.F., Docket No. 06-1160 (issued August 25, 2006).

6

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

